USCA11 Case: 19-12133     Date Filed: 06/25/2021   Page: 1 of 18



                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-12133
                       ________________________

                   D.C. Docket No. 5:16-cv-00473-RDP



JAMES EDWARD BARBER,

                                                      Petitioner - Appellant,


                                   versus


COMMISSIONER, ALABAMA DEPARTMENT OF CORRECTIONS,

                                                      Respondent - Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                               (June 25, 2021)

Before JILL PRYOR, GRANT and BRANCH, Circuit Judges.

PER CURIAM:
         USCA11 Case: 19-12133        Date Filed: 06/25/2021    Page: 2 of 18



      In this capital case, James Edward Barber appeals the district court’s denial

of his federal habeas petition. Barber was sentenced to death in Alabama for the

murder of his erstwhile girlfriend’s elderly mother. Following an unsuccessful

direct appeal and collateral proceedings in the Alabama state courts, Barber filed a

federal habeas petition in the United States District Court for the Northern District

of Alabama; the district court denied the petition. Barber appeals the rejection of

his petition, contending that his trial counsel were constitutionally ineffective in

investigating and presenting to the jury a case in mitigation of the death penalty.

After a thorough review of the briefing and the record, and with the benefit of oral

argument, we affirm the denial of Barber’s petition.

                                           I.

      Barber was convicted in Alabama of murder that was made capital because

it was committed during a robbery. See Barber v. State, 952 So. 2d 393, 400 (Ala.

Crim. App. 2005). A jury voted 11 to 1 to recommend a death sentence, and the

trial court accepted the recommendation. Id. For purposes of this appeal, we

assume trial counsel performed deficiently and that our review of prejudice to

Barber is de novo. Because we make these “simplifying assumptions in favor of”

Barber, Castillo v. Fla., Sec’y Dep’t of Corr., 722 F.3d 1281, 1283 (11th Cir.

2013), we recount only those facts from Barber’s trial, sentencing, and

postconviction proceedings that are necessary to decide this appeal.


                                           2
         USCA11 Case: 19-12133       Date Filed: 06/25/2021    Page: 3 of 18



   A. Facts Elicited at Trial

      The trial court’s summary of facts, which the Alabama Court of Criminal

Appeals (CCA) adopted on direct appeal, was as follows:

           Dorothy Epps was seventy-five years old at the time of her death,
      weighed approximately 100 pounds, and was 5 feet 5 inches tall. She
      was murdered on or about May 20th or May 21st, 2001, at her home in
      Harvest, Alabama.

             The Defendant knew Mrs. Epps during her lifetime, had done
      repair work at the Epps home, and had had a social relationship with
      one of Mrs. Epps’ daughters. There was no evidence of a forced entry
      by the Defendant into the Epps home, and it is more likely than not that
      the Defendant gained access to the home easily because of his
      acquaintance with Mrs. Epps.

             Based upon the physical evidence presented including
      photographs of Mrs. Epps, before and during the autopsy, photographs
      of the area of the home where Mrs. Epps’ body was found, and based
      upon the videotaped confession of the Defendant, the Defendant first
      struck Mrs. Epps in the face with his fist, and at some point thereafter,
      obtained a claw hammer that he used to cause multiple blunt force
      injuries to Mrs. Epps which caused her death.

            Dr. Joseph Embry, a medical examiner with the Alabama
      Department of Forensic Sciences, testified as to his findings from the
      autopsy he performed on May 23rd, 2001.

              Dr. Embry’s examination of the body of Dorothy Epps showed
      injuries that he classified in several different categories: bruises, cuts
      and fractures, bleeding over the brain, multiple injuries in hand and
      arms, rib fractures and bruising in the front of her body, and bruising
      and rib fractures in the back of the body.

            Dr. Embry found evidence of nineteen different lacerations in the
      head and seven fractures in the head or skull, injuries to the neck and
      mouth and left eye caused by blows to Mrs. Epps by the Defendant’s


                                          3
         USCA11 Case: 19-12133       Date Filed: 06/25/2021    Page: 4 of 18



      fists, and her tongue was bruised and injured from a blow or blows to
      the head.

             Numerous defensive wounds were found by Dr. Embry, which
      were obviously inflicted upon Mrs. Epps in her effort to try to ward off
      the blows. She had bruising in her left palm and forearm, and bruising
      and injuries to the backs of her hands.

             Mrs. Epps also suffered abdominal and lower chest bruising and
      she had fractures of her ribs in those areas. The wounds and injuries
      suffered by Mrs. Epps were consistent with those that would have been
      inflicted with a claw hammer, according to Dr. Embry.

             Based upon his examination and his experience and training, Dr.
      Embry testified that the cause of death of Mrs. Epps was multiple blunt
      force injuries as depicted and described in his testimony, including the
      photographs that were admitted into evidence.

              It is obvious from the testimony and the photographs that the
      injuries to Mrs. Epps, inflicted by the Defendant with a claw hammer,
      occurred over several areas of the part of the house where she was
      found. It is also clear from the evidence presented and from the
      photographs that Mrs. Epps was at times facing her attacker, that she
      was aware of what was happening at the hands of the Defendant. It is
      also clear that she made efforts to protect herself and get away from the
      blows being inflicted by the Defendant, and that she suffered great pain
      and mental anguish at the hands of the Defendant as he was attempting
      to inflict the blows with the claw hammer that ultimately resulted in her
      death.

             Dr. Embry also testified unequivocally that Mrs. Epps would
      have been conscious when she received the defensive wounds and
      injuries as depicted in the photographic evidence.

Barber, 952 So. 2d at 401–02. The jury also heard “that there were blood spatters

from Mrs. Epps’ wounds all around the area where she was found, that there was a

good deal of blood on the floor, walls, furniture, and ceiling in the area where she

was found.” Id. at 402. And the jury heard that there were bloody footprints on
                                          4
            USCA11 Case: 19-12133           Date Filed: 06/25/2021       Page: 5 of 18



Epps’ back. Id. at 403. Investigators discovered a bloody palm print at the scene,

and a latent print examiner from the Huntsville Police Department who examined

the print testified that the print belonged to Barber. See id. at 402.

      Upon his arrest, Barber confessed, “admitting that he struck Mrs. Epps with

a claw hammer, grabbed her purse, and ran out of the house.” Id. He told

investigators he had been using cocaine all day on the day of the murder, did not

plan to kill Epps, and was remorseful for having done so. Id. at 404–05. The jury

saw a videotape of the confession.

      The jury found Barber guilty. See id. at 400.

   B. Sentencing Proceedings

      At the sentencing phase, the State called two witnesses to testify. Epps’

husband of 52 years, George Epps, testified that his wife’s murder was “absolutely

devastating” to his family. Doc. 15-12 at 10–12.1 Investigator Dwight Edger, who

took Barber’s confession and investigated the crime, testified that Epps’ death was

especially heinous, atrocious, and cruel as compared to the approximately two

dozen other capital cases he had been involved in. He told the jury he believed

Barber “took up close and personal a hammer and slaughtered this victim

repeatedly with blows to her body for no other reason than to take what small

amount of money he could get to purchase drugs with.” Id. at 17.


      1
          “Doc.” numbers refer to the district court’s docket entries.
                                                  5
          USCA11 Case: 19-12133      Date Filed: 06/25/2021    Page: 6 of 18



      Defense counsel presented four witnesses in mitigation. Barber’s brother

and mother testified that Barber was a loving family member who began using

drugs and alcohol at an early age, around 12 or 13. A minister who worked at the

jail testified that Barber had become a Christian and was an active participant in

worship service. He testified that others incarcerated in the jail looked up to

Barber.

      Dr. Marianne Rosenzweig, a clinical and forensic psychologist, testified as

an expert witness. Rosenzweig reviewed investigative and forensic materials from

the case, interviewed Barber for about 3.5 hours, and interviewed five other

people: Barber’s mother, two brothers, former employer, and an official at the jail

where Barber was housed. Rosenzweig testified about Barber’s childhood,

adolescence, and adulthood; his relationship with cocaine, his substance abuse

diagnoses, and the behavioral effects of his cocaine use; the effect his cocaine use

had, in her opinion, on the murder; and his adjustment to a carceral environment.

      Of Barber’s childhood, Rosenzweig testified that he was the fifth of seven

children whose parents remained married. She testified that the family lived in an

upper working class neighborhood and that Barber’s parents “were good parents,”

although “with seven children . . . the children often don’t get as much individual

attention.” Doc. 15-12 at 36. Rosenzweig reported that Barber “had basically a

happy childhood with one exception, that he was overweight when he was a child


                                          6
         USCA11 Case: 19-12133       Date Filed: 06/25/2021    Page: 7 of 18



and he was teased a lot by other kids,” resulting in low self-esteem. Id. Barber

made “above average grades” in school and only got in “minor kinds” of trouble at

home. Id. at 37.

      Of Barber’s adolescence, Rosenzweig testified that he began to experiment

with marijuana around age 13, started using “any kind of pills that he could get his

hands on” by age 15 or 16, and was smoking marijuana daily by age 16 or 17. Id.

In her opinion, Barber was biologically predisposed to substance abuse. She cited

a “strong family history of substance abuse problems” and noted that of the seven

Barber children, five had problems with substance usage at some point or another.

Id. at 60. Rosenzweig reported that Barber “started to hang out with the kids who

could be described as a partying-type crowd, who used alcohol, drugs,” and that he

quit school in 12th grade to move to Florida to work construction with one of his

brothers. Id. at 37–38.

      Of his adulthood leading up to the crime, Rosenzweig testified that Barber

first used cocaine around age 20 and started using it “quite heavily” when he began

making good money at his job. Id. at 41. Around this time, he stopped using

marijuana and primarily used alcohol and cocaine. Although he was known for his

good demeanor “when he was not high on substances,” id. at 39, when he was

high, his personality changed—“obnoxious was the word [she] heard over and over

again,” id. at 42. He had romantic relationships, but they fell apart because of his


                                          7
         USCA11 Case: 19-12133       Date Filed: 06/25/2021   Page: 8 of 18



substance abuse. He had become somewhat violent with family members, once

punching his younger brother and once punching his 13-year-old nephew in the

back when his nephew commented that he was staggering. He was arrested for

slapping Liz Epps, the victim’s daughter. Nonetheless, Rosenzweig reported,

Barber maintained a loving relationship with his parents and cared for them when

his father was ill with cancer.

      Rosenzweig reported that Barber would sometimes “stay high for about

three, four days” with little sleep. Id. at 41. Most of the money he made went to

drugs, and he often stole or borrowed money from friends to buy drugs. He used

cocaine heavily for about 10 years, was sober for about a year, and then relapsed

after an injury that led him from pain pills back to cocaine. At the time of Epps’

death, Rosenzweig reported, Barber was using “about three to four hundred

dollars’ worth of crack cocaine a week and had also resumed his use of alcohol” a

few weeks earlier. Id. at 46.

      Rosenzweig opined that Barber qualified for the diagnoses of cocaine abuse

and alcohol abuse and that he probably met the diagnoses for cocaine and alcohol

dependency. She discussed the effects of large amounts of cocaine, including

anxiety, agitation, irritability, confusion, and paranoia (possibly accompanied by

hallucinations). She also discussed the effects of cocaine withdrawal, which she

said produced similar symptoms. And she discussed the behavioral effects of


                                          8
          USCA11 Case: 19-12133       Date Filed: 06/25/2021   Page: 9 of 18



chronic crack cocaine use, including paranoia, impaired thinking, and “[m]oral

degradation,” which includes stealing and culminates in a “total declining from the

person they were,” essentially, “rock bottom.” Id. at 55–56. This “rock bottom,”

Rosenzweig testified, is characterized by suicidal ideation, loss of relationships,

“intense paranoia,” and “[b]izarre behavior.” Id. at 56. Rosenzweig opined that

Barber was at rock bottom when he killed Epps.

       Rosenzweig testified further that she had knowledge of similar crimes

coinciding with withdrawal from crack cocaine in which the person “is only

responding to those centers in what we call the primitive brain,” “reacting wildly”

and, in the case of homicides, “overkill[ing] the victim.” Id. at 59. In her opinion,

Barber’s addiction played a role in Epps’ death. She believed that Barber

“probably was just so out of control and reacting so wildly that he did not realize

what he was doing, much less . . . realize the ultimate impact of his actions, that he

would in fact kill her or hurt her.” Id. at 68–69.

       Lastly, Rosenzweig testified that Barber had adjusted well while

incarcerated. “[I]n a prison environment, presuming he would not have access to

substances,” Rosenzweig had “every expectation that [Barber] would continue to

be a model prisoner and would pose no risk to other inmates or to the correctional

staff.” Id. at 63.




                                           9
            USCA11 Case: 19-12133           Date Filed: 06/25/2021        Page: 10 of 18



       The jury recommended a death sentence by a vote of 11 to 1. The trial court

adopted the jury’s recommendation and imposed a death sentence, finding two

aggravating circumstances: the murder was committed during a robbery and was

especially heinous, atrocious, or cruel.

   C. Direct Appeal and Postconviction Proceedings

       The CCA upheld Barber’s conviction and sentence on direct appeal. See

Barber, 952 So. 2d at 393, 464, cert. denied, 549 U.S. 1306 (2007). Barber timely

filed a state postconviction motion under Alabama Rule of Criminal Procedure 32,

which challenged his conviction and sentence. As relevant to this appeal, Barber

claimed that his trial counsel rendered ineffective assistance in failing to

investigate and present an adequate case in mitigation of the death penalty. The

Rule 32 court granted him an evidentiary hearing, and he presented testimony from

10 witnesses, including Barber’s lead trial counsel and investigator, Rosenzweig,

family members, a friend, an expert in psychopharmacology and addiction, an

expert in clinical psychology and forensic psychology and assessment, and Barber

himself.2




       2
           Co-counsel in Barber’s case died about a year after trial, before the evidentiary hearing.
        Because we assume for purposes of analyzing Barber’s claim under Strickland v.
Washington, 466 U.S. 668 (1984), that trial counsel performed deficiently, we do not recount
testimony that went only to deficient performance, including that of trial counsel, the defense
investigator, and Rosenzweig.

                                                  10
         USCA11 Case: 19-12133       Date Filed: 06/25/2021    Page: 11 of 18



      Family members and a friend testified that Barber grew up in a house with

little oversight or structure. They testified that Barber was surrounded by “bad

influences,” including an older brother and brother-in-law who had problems with

addiction. Doc. 15–64 at 146. They testified that several members of the family

had mental health issues, including depression, severe anxiety, and substance abuse

disorders. Barber’s sister testified that Barber had once attempted suicide. Barber

testified to his drug and alcohol use, which started around age 12 and intensified

(except for a brief period of relative sobriety) until the murder.

      Postconviction counsel’s experts testified about the effects of cocaine use,

withdrawal, and addiction, as well as risk factors for cocaine addiction.

Psychopharmacology and addiction expert William Alexander Morton, Jr., testified

that addiction is a “brain disease,” Doc. 15-65 at 107, and that people who use

crack cocaine “are mildly violent to extremely violent,” id. at 115. Morton

testified that Barber’s videotaped confession was “an incredible . . . video of

addiction” in that it showed memory impairment and impulsivity. Id. at 122.

      Clinical psychology and forensic psychology and assessment expert Dr.

Karen Lee Salekin testified that Barber’s background, which she reviewed

extensively, contained “a lot of risk factors [for addiction] throughout the early

child development teen years into adulthood and very few protective factors.” Id.

at 164. Community and school risk factors included the high availability of drugs


                                          11
         USCA11 Case: 19-12133       Date Filed: 06/25/2021   Page: 12 of 18



and alcohol in his community, community norms that supported substance use,

community economic deprivation, a family history of substance abuse, a family

history of criminality and mental illness, lack of family cohesion, detached

parenting, and lack of academic success. Barber’s individual risk factors included

“unchecked defiance at [an] early age,” “influence of peer group,” “favorable

attitude to problem behaviors,” and “early initiation of problem behavior,”

including first use of alcohol at only eight years of age. Doc. 15-66 at 11–15.

Salekin testified that Barber had symptoms of depression, including one suicidal

“gesture” and one attempt. Id. at 17. Of protective factors in Barber’s history,

Salekin testified that “there aren’t many and they weren’t strong.” Id. at 21. The

risk factors, Salekin testified, “were far more powerful” than the “few protective

factors.” Id. at 22–23.

      After the evidentiary hearing, the Rule 32 court denied relief. Barber

appealed to the CCA, which affirmed. As to his ineffective assistance of counsel

claim, the CCA concluded that Barber failed to show his trial counsel performed

deficiently or that any deficiency prejudiced him. See Strickland v. Washington,

466 U.S. 668, 687 (1984) (explaining that, to establish ineffective assistance of

counsel, the defendant “must show that counsel’s performance was deficient” and

“that the deficient performance prejudiced the defense”). The Alabama Supreme

Court denied Barber’s petition for a writ of certiorari.


                                          12
         USCA11 Case: 19-12133       Date Filed: 06/25/2021    Page: 13 of 18



   D. Federal Habeas Proceeding

      After he exhausted his state appeals, Barber filed a petition for a writ of

habeas corpus in federal district court, raising several claims including his

ineffective assistance of counsel claim. The district court denied Barber relief and

declined to issue a certificate of appealability (“COA”). This Court granted Barber

a COA on his ineffective assistance of counsel claim only.

                                          II.

      “When reviewing a district court’s grant or denial of habeas relief, we

review questions of law and mixed questions of law and fact de novo, and findings

of fact for clear error.” Reaves v. Sec’y, Fla. Dep’t of Corr., 717 F.3d 886, 899

(11th Cir. 2013) (internal quotation marks omitted). An ineffective assistance of

counsel claim “presents a mixed question of law and fact that we review de novo.”

Pope v. Sec’y, Fla. Dep’t of Corr., 752 F.3d 1254, 1261 (11th Cir. 2014).

      Because the CCA decided Barber’s ineffective assistance of counsel claim

on the merits, we must review that court’s decision under the highly deferential

standards set by Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA).

See Wilson v. Sellers, 138 S. Ct. 1188, 1191–92 (2018). AEDPA bars federal

courts from granting habeas relief to a petitioner on a claim that was adjudicated

on the merits in state court unless the relevant state court’s adjudication:




                                          13
         USCA11 Case: 19-12133       Date Filed: 06/25/2021   Page: 14 of 18



      (1) resulted in a decision that was contrary to, or involved an
         unreasonable application of, clearly established Federal law,
         as determined by the Supreme Court of the United States; or

      (2) resulted in a decision that was based on an unreasonable
         determination of the facts in light of the evidence presented
         in the State court proceeding.

28 U.S.C. § 2254(d). If we decide that the state court’s decision was contrary to or

involved an unreasonable application of clearly established precedent or was based

on an unreasonable determination of the facts in light of the record, we are

“unconstrained by § 2254’s deference and must undertake a de novo review of the

record.” Daniel v. Comm’r, Ala. Dep’t of Corr., 822 F.3d 1248, 1260 (11th Cir.

2016) (internal quotation marks omitted).

                                         III.

      Barber claims that his trial counsel were ineffective in failing to investigate

and present any evidence regarding Barber’s mental health problems, negative role

models, and parental neglect, and in failing to adequately investigate and present

evidence about the extent and severity of Barber’s substance abuse problems.

Under Strickland, 466 U.S. at 686, a defendant has a Sixth Amendment right to

effective assistance of trial counsel. Counsel renders ineffective assistance,

warranting vacatur of a conviction or sentence, when his performance falls “below

an objective standard of reasonableness,” taking into account prevailing

professional norms, and when “there is a reasonable probability that, but for


                                          14
           USCA11 Case: 19-12133         Date Filed: 06/25/2021      Page: 15 of 18



counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 688, 694. “A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Id. at 694.

       We assume for present purposes that trial counsel’s performance was

deficient. See Knight v. Fla. Dep’t of Corr., 958 F.3d 1035, 1046 (11th Cir. 2020)

(“We think it simplest and most straightforward to start, in this case, from the other

end of the Strickland standard. For purposes of our analysis, we will simply

assume (without deciding) that [counsel’s] representation fell below an objective

standard of reasonableness sufficient to establish deficient performance, and focus

our assessment on the prejudice prong.” (internal quotation marks and citation

omitted)). We also assume that the CCA’s prejudice determination was based on

an unreasonable application of clearly established law, and thus AEDPA deference

is not owed.3 See Castillo, 722 F.3d at 1283. We do so because even under de


       3
          Although we make this assumption, we note that the proposition is likely true: the CCA
appears to have applied standards contrary to Strickland in assessing both prongs of Barber’s
ineffective assistance of counsel claim.
        As to deficient performance, the CCA contrasted “counsel’s complete failure to conduct a
mitigation [investigation],” where a deficient performance finding would be “likely,” and
“counsel’s failure to conduct an adequate investigation where the presumption of reasonable
performance is more difficult to overcome.” Doc. 15-68 at 23. The court explained, “[t]he cases
where this court has granted the writ for failure of counsel to investigate potential mitigating
evidence have been limited to those situations in which defense counsel have totally failed to
conduct such an investigation.” Id. (emphasis added). Although Strickland establishes a
presumption of reasonable performance, that presumption does not preclude relief when there
was some investigation. See Strickland, 466 U.S. at 689–91.
        On prejudice, the CCA said “the focus is on whether the sentencer would have concluded
that the balance of aggravating and mitigating circumstances did not warrant death,” Doc. 15-68
                                              15
          USCA11 Case: 19-12133           Date Filed: 06/25/2021       Page: 16 of 18



novo review Barber cannot demonstrate that counsel’s failure to investigate and

present mitigating evidence prejudiced his defense.

       “In evaluating prejudice, our task is to review the new evidence presented by

[Barber] and then ‘reweigh the evidence in aggravation against the totality of

available mitigating evidence.’” Knight, 958 F.3d at 1046 (quoting Cullen v.

Pinholster, 563 U.S. 170, 198 (2011)). After review of the evidence Barber

presented at his Rule 32 hearing as well as the mitigating evidence the jury heard

and a reweighing of the totality of that evidence against the aggravating evidence,

we conclude that Barber has not shown prejudice.

       Much of the evidence introduced at Barber’s Rule 32 hearing “fill[ed] in

some of the details of [Barber’s] drug use,” but it did not “add anything truly new”

given Rosenzweig’s testimony at the penalty phase of Barber’s trial about the

effects of addiction on his life and commission of this crime. Id. at 1047.

Although the details and perspectives about Barber’s drug use—particularly from

Morton and Salekin—undoubtedly have mitigating value, they do not add

substantial heft to Barber’s case in mitigation because the jury learned much of it

from Rosenzweig. Id.; see also Dallas v. Warden, 964 F.3d 1285, 1308–11 (11th

Cir. 2020) (explaining that such cumulative evidence, though it “substantiates,



at 24 (internal quotation marks omitted), which is a higher standard than Strickland’s “reasonable
probability” of a different result, see Strickland, 466 U.S. at 694.

                                               16
           USCA11 Case: 19-12133         Date Filed: 06/25/2021       Page: 17 of 18



supports, or explains” testimony provided at trial, has limited value (alterations

adopted) (internal quotation marks omitted)).

        Some of the evidence introduced at Barber’s Rule 32 hearing was new

evidence that the jury never heard: Barber had a family history of mental health

issues (including his own battles with depression and suicidal gestures or

attempts), was exposed early to negative role models, and was subject to a

detached parenting style.4 Although this new evidence “paints a darker picture” of

Barber’s background, Dallas, 964 F.3d at 1311, it does not, when combined with

the other mitigating evidence, raise a reasonable probability that the jury would not

have recommended a sentence of death. The aggravating circumstances in this

case are simply too great to permit us to find a probability of a different outcome

had the jury heard what Barber presented at his Rule 32 hearing. The jury heard

that Barber took advantage of his friendly relationship with a frail, elderly woman

to gain access to her home and then brutally beat her to death, first with his fists

and then with a hammer. The jury heard that Epps moved about the house during

the attack and tried to defend herself from Barber’s onslaught with nothing but her

bare hands. Jurors heard that Epps had wounds all over her body and Barber’s




       4
          Arguably the jury heard some about Barber’s parents’ child-rearing: Dr. Rosenzweig
testified that because of the number of children in the house, each child did not get a lot of
individual attention. We assume for purposes of this opinion that evidence at postconviction
about the complete lack of household discipline and oversight was new.
                                               17
          USCA11 Case: 19-12133       Date Filed: 06/25/2021    Page: 18 of 18



footprint on her back, and they saw gruesome photographs of her injuries. They

heard that Barber stole Epps’ purse in the hopes it would contain money he could

use to buy drugs. Put plainly, “[t]his is not a case where the weight of the

aggravating circumstances or the evidence supporting them was weak.” Sochor v.

Sec’y, Dep’t of Corr., 685 F.3d 1016, 1030 (11th Cir. 2012) (internal quotation

marks omitted). It is a case where “the disparity between what was presented at

trial and what was offered collaterally” was insufficiently great to shift “the

balance between the aggravating and mitigating evidence.” Dallas, 964 F.3d at

1312.

        In sum, “[i]n the face of the horrific nature of [Barber’s] crime and the

brutality of [Epps’] death, and because the jury already knew much about

[Barber’s] life, there is no reasonable probability that, had the jury known the

limited additional details presented in postconviction, they would have spared his

life.” Id. at 1312–13. We affirm the denial of relief on Barber’s ineffective

assistance of counsel claim.

        AFFIRMED.




                                           18